EXHIBIT 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of February 17, 2006, by and among BioSphere Medical, Inc., a Delaware
corporation (the “Company”), and the investors signatory hereto (each, an
“Investor” and collectively, the “Investors”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof among the Company and the Investors (the “Purchase
Agreement”).

 

The Company and the Investors hereby agree as follows:

 


1.                                       DEFINITIONS. CAPITALIZED TERMS USED AND
NOT OTHERWISE DEFINED HEREIN THAT ARE DEFINED IN THE PURCHASE AGREEMENT WILL
HAVE THE MEANINGS GIVEN SUCH TERMS IN THE PURCHASE AGREEMENT. AS USED IN THIS
AGREEMENT, THE FOLLOWING TERMS HAVE THE RESPECTIVE MEANINGS SET FORTH IN THIS
SECTION 1:


 

“Advice” has the meaning set forth in Section 6(d).

 

“Effective Date” means, as to the Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.

 

“Effectiveness Date” means the earlier of: (a) the 90th day following the
Closing Date, and (b) the fifth Trading Day following the date on which the
Company is notified by the Commission that the Registration Statement will not
be reviewed or is no longer subject to further review and comments.

 

“Effectiveness Period” has the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means the 30th day following the Closing Date.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 5(c).

 

“Indemnifying Party” has the meaning set forth in Section 5(c).

 

“Losses” has the meaning set forth in Section 5(a).

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

--------------------------------------------------------------------------------


 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means:  (i) the Shares and (ii) any securities issued
or issuable with respect to the Shares upon any stock split, dividend or other
distribution, recapitalization or similar event. Notwithstanding the foregoing,
the term Registrable Securities shall not include (a) any securities that have
been registered under the Securities Act pursuant to an effective registration
statement filed thereunder and disposed of in accordance with such registration
statement, or (b) any securities that have been publicly sold pursuant to
Rule 144.

 

“Registration Statement” means the registration statement required to be filed
in accordance with Section 2(a), including the Prospectus, amendments and
supplements to such registration statements or Prospectus, including pre- and
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference therein.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to the Purchase Agreement.

 


2.                                       REGISTRATION.


 


(A)                                  ON OR PRIOR TO THE FILING DATE, THE COMPANY
SHALL PREPARE AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT COVERING THE
RESALE OF ALL REGISTRABLE SECURITIES NOT ALREADY COVERED BY AN EXISTING AND
EFFECTIVE REGISTRATION STATEMENT FOR AN OFFERING TO BE MADE ON A CONTINUOUS
BASIS PURSUANT TO RULE 415, ON FORM S-3 (OR, IF THE COMPANY IS NOT THEN ELIGIBLE
TO

 

2

--------------------------------------------------------------------------------


 


UTILIZE SUCH FORM FOR SUCH PURPOSE, ON SUCH OTHER FORM APPROPRIATE FOR SUCH
PURPOSE). THE REGISTRATION STATEMENT SHALL CONTAIN (EXCEPT IF OTHERWISE REQUIRED
PURSUANT TO WRITTEN COMMENTS RECEIVED FROM THE COMMISSION UPON A REVIEW OF THE
REGISTRATION STATEMENT) THE “PLAN OF DISTRIBUTION” ATTACHED HERETO AS ANNEX A.
THE COMPANY SHALL CAUSE THE REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE
UNDER THE SECURITIES ACT AS SOON AS POSSIBLE BUT, IN ANY EVENT, NO LATER THAN
ITS EFFECTIVENESS DATE, AND SHALL USE ITS REASONABLE BEST EFFORTS TO KEEP THE
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT UNTIL THE
DATE WHICH IS THE EARLIEST OF (I) THREE YEARS AFTER ITS EFFECTIVE DATE,
(II) SUCH TIME AS ALL OF THE REGISTRABLE SECURITIES COVERED BY THE REGISTRATION
STATEMENT HAVE BEEN PUBLICLY SOLD BY THE HOLDERS, OR (III) SUCH TIME AS ALL OF
THE REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT MAY BE SOLD BY
THE HOLDERS PURSUANT TO RULE 144(K) AS DETERMINED BY THE COUNSEL TO THE COMPANY
PURSUANT TO A WRITTEN OPINION LETTER TO SUCH EFFECT, ADDRESSED AND ACCEPTABLE TO
THE COMPANY’S TRANSFER AGENT AND THE AFFECTED HOLDERS (THE “EFFECTIVENESS
PERIOD”). BY 9:30 A.M. (NEW YORK CITY TIME) ON THE BUSINESS DAY IMMEDIATELY
FOLLOWING THE EFFECTIVE DATE, THE COMPANY SHALL FILE WITH THE COMMISSION IN
ACCORDANCE WITH RULE 424 UNDER THE SECURITIES ACT THE FINAL PROSPECTUS TO BE
USED IN CONNECTION WITH SALES PURSUANT TO THE REGISTRATION STATEMENT (WHETHER OR
NOT SUCH FILING IS TECHNICALLY REQUIRED UNDER SUCH RULE).


 


(B)                                  IF: (I) THE REGISTRATION STATEMENT IS NOT
FILED ON OR PRIOR TO THE FILING DATE (IF THE COMPANY FILES THE REGISTRATION
STATEMENT WITHOUT AFFORDING THE HOLDERS THE OPPORTUNITY TO REVIEW AND COMMENT ON
THE SAME AS REQUIRED BY SECTION 3(A) HEREOF, THE COMPANY SHALL NOT BE DEEMED TO
HAVE SATISFIED THIS CLAUSE (I)), OR (II) THE REGISTRATION STATEMENT IS NOT
DECLARED EFFECTIVE BY THE COMMISSION ON OR PRIOR TO ITS REQUIRED EFFECTIVENESS
DATE OR IF BY THE BUSINESS DAY IMMEDIATELY FOLLOWING THE EFFECTIVE DATE THE
COMPANY SHALL NOT HAVE FILED A “FINAL” PROSPECTUS FOR THE REGISTRATION STATEMENT
WITH THE COMMISSION UNDER RULE 424(B) (WHETHER OR NOT SUCH A PROSPECTUS IS
ACTUALLY REQUIRED BY SUCH RULE), OR (III) AFTER THE EFFECTIVE DATE, WITHOUT
REGARD FOR THE REASON THEREUNDER OR EFFORTS THEREFORE, THE REGISTRATION
STATEMENT CEASES FOR ANY REASON TO BE EFFECTIVE AND AVAILABLE TO THE HOLDERS AS
TO ALL REGISTRABLE SECURITIES AT ANY TIME PRIOR TO THE EXPIRATION OF ITS
EFFECTIVENESS PERIOD FOR MORE THAN AN AGGREGATE OF 30 TRADING DAYS (WHICH NEED
NOT BE CONSECUTIVE) (ANY SUCH FAILURE OR BREACH BEING REFERRED TO AS AN “EVENT,”
AND FOR PURPOSES OF CLAUSES (I) OR (II) THE DATE ON WHICH SUCH EVENT OCCURS, OR
FOR PURPOSES OF CLAUSE (III) THE DATE WHICH SUCH 30 TRADING DAY-PERIOD IS
EXCEEDED, BEING REFERRED TO AS “EVENT DATE”), THEN IN ADDITION TO ANY OTHER
RIGHTS THE HOLDERS MAY HAVE HEREUNDER OR UNDER APPLICABLE LAW: (X) ON EACH SUCH
EVENT DATE THE COMPANY SHALL PAY TO EACH HOLDER AN AMOUNT IN CASH, AS PARTIAL
LIQUIDATED DAMAGES AND NOT AS A PENALTY, EQUAL TO 2.0% OF THE AGGREGATE
INVESTMENT AMOUNT PAID BY SUCH HOLDER FOR SHARES PURSUANT TO THE PURCHASE
AGREEMENT; AND (Y) ON EACH MONTHLY ANNIVERSARY OF EACH SUCH EVENT DATE (IF THE
APPLICABLE EVENT SHALL NOT HAVE BEEN CURED BY SUCH DATE) UNTIL THE APPLICABLE
EVENT IS CURED, THE COMPANY SHALL PAY TO EACH HOLDER AN AMOUNT IN CASH, AS
PARTIAL LIQUIDATED DAMAGES AND NOT AS A PENALTY, EQUAL TO 3.0% OF THE AGGREGATE
INVESTMENT AMOUNT PAID BY SUCH HOLDER FOR SHARES PURSUANT TO THE PURCHASE
AGREEMENT. IF THE COMPANY FAILS TO PAY ANY PARTIAL LIQUIDATED DAMAGES PURSUANT
TO THIS SECTION IN FULL WITHIN SEVEN DAYS AFTER THE DATE PAYABLE, THE COMPANY
WILL PAY INTEREST THEREON AT A RATE OF 6% PER ANNUM (OR SUCH LESSER MAXIMUM
AMOUNT THAT IS PERMITTED TO BE PAID BY APPLICABLE LAW) TO THE HOLDER, ACCRUING
DAILY FROM THE DATE SUCH PARTIAL LIQUIDATED DAMAGES ARE DUE UNTIL SUCH AMOUNTS,
PLUS ALL SUCH INTEREST THEREON, ARE PAID IN FULL. THE PARTIAL LIQUIDATED DAMAGES
PURSUANT TO THE TERMS HEREOF SHALL APPLY ON A DAILY PRO-RATA BASIS FOR ANY
PORTION OF A MONTH PRIOR TO THE CURE OF AN EVENT, EXCEPT IN THE CASE OF THE
FIRST EVENT DATE.

 

3

--------------------------------------------------------------------------------


 


(C)                                  EACH HOLDER AGREES TO FURNISH TO THE
COMPANY A COMPLETED QUESTIONNAIRE IN THE FORM ATTACHED TO THIS AGREEMENT AS
ANNEX B, OR OTHER FORM REASONABLY ACCEPTABLE TO THE COMPANY (A “SELLING HOLDER
QUESTIONNAIRE”). THE COMPANY SHALL NOT BE REQUIRED TO INCLUDE THE REGISTRABLE
SECURITIES OF A HOLDER IN THE REGISTRATION STATEMENT AND SHALL NOT BE REQUIRED
TO PAY ANY LIQUIDATED OR OTHER DAMAGES UNDER SECTION 2(B) TO ANY HOLDER WHO
FAILS TO FURNISH TO THE COMPANY A FULLY COMPLETED SELLING HOLDER QUESTIONNAIRE
AT LEAST TWO TRADING DAYS PRIOR TO THE FILING DATE (SUBJECT TO THE REQUIREMENTS
SET FORTH IN SECTION 3(A)).


 


3.                                       REGISTRATION PROCEDURES.


 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 


(A)                                  NOT LESS THAN FOUR TRADING DAYS PRIOR TO
THE FILING OF THE REGISTRATION STATEMENT OR ANY RELATED PROSPECTUS OR ANY
AMENDMENT OR SUPPLEMENT THERETO, FURNISH TO EACH HOLDER COPIES OF THE “SELLING
STOCKHOLDERS” SECTION OF SUCH DOCUMENT, THE “PLAN OF DISTRIBUTION” AND ANY RISK
FACTOR CONTAINED IN SUCH DOCUMENT THAT ADDRESSES SPECIFICALLY THIS TRANSACTION
OR THE SELLING STOCKHOLDERS, AS PROPOSED TO BE FILED WHICH DOCUMENTS WILL BE
SUBJECT TO THE REVIEW OF SUCH HOLDER. THE COMPANY SHALL NOT FILE THE
REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS THERETO
IN WHICH THE “SELLING STOCKHOLDER” SECTION THEREOF DIFFERS FROM THE DISCLOSURE
RECEIVED FROM A HOLDER IN ITS SELLING HOLDER QUESTIONNAIRE (AS AMENDED OR
SUPPLEMENTED).


 


(B)                                 (I)  PREPARE AND FILE WITH THE COMMISSION
SUCH AMENDMENTS, INCLUDING POST-EFFECTIVE AMENDMENTS, TO THE REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO
KEEP THE REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AS TO THE APPLICABLE
REGISTRABLE SECURITIES FOR ITS EFFECTIVENESS PERIOD; (II) CAUSE THE RELATED
PROSPECTUS TO BE AMENDED OR SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT,
AND AS SO SUPPLEMENTED OR AMENDED TO BE FILED PURSUANT TO RULE 424;
(III) RESPOND AS PROMPTLY AS REASONABLY POSSIBLE TO ANY COMMENTS RECEIVED FROM
THE COMMISSION WITH RESPECT TO THE REGISTRATION STATEMENT OR ANY AMENDMENT
THERETO AND, AS PROMPTLY AS REASONABLY POSSIBLE PROVIDE THE HOLDERS TRUE AND
COMPLETE COPIES OF ALL CORRESPONDENCE FROM AND TO THE COMMISSION RELATING TO THE
REGISTRATION STATEMENT THAT WOULD NOT RESULT IN THE DISCLOSURE TO THE HOLDERS OF
MATERIAL AND NON-PUBLIC INFORMATION CONCERNING THE COMPANY; AND (IV) COMPLY IN
ALL MATERIAL RESPECTS WITH THE PROVISIONS OF THE SECURITIES ACT AND THE EXCHANGE
ACT WITH RESPECT TO THE REGISTRATION STATEMENT AND THE DISPOSITION OF ALL
REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT.


 


(C)                                  NOTIFY THE HOLDERS AS PROMPTLY AS
REASONABLY POSSIBLE (AND, IN THE CASE OF (I)(A) BELOW, NOT LESS THAN THREE
TRADING DAYS PRIOR TO SUCH FILING AND, IN THE CASE OF (V) BELOW, NOT LESS THAN
THREE TRADING DAYS PRIOR TO THE FINANCIAL STATEMENTS IN THE REGISTRATION
STATEMENT BECOMING INELIGIBLE FOR INCLUSION THEREIN) AND (IF REQUESTED BY ANY
SUCH PERSON) CONFIRM SUCH NOTICE IN WRITING NO LATER THAN ONE TRADING DAY
FOLLOWING THE DAY (I)(A) WHEN A PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT TO THE REGISTRATION STATEMENT IS PROPOSED TO BE FILED;
(B) WHEN THE COMMISSION NOTIFIES THE COMPANY WHETHER THERE WILL BE A “REVIEW” OF
THE REGISTRATION STATEMENT AND WHENEVER THE COMMISSION COMMENTS IN WRITING ON
THE REGISTRATION STATEMENT (THE COMPANY SHALL PROVIDE TRUE AND COMPLETE COPIES
THEREOF AND ALL WRITTEN RESPONSES THERETO TO EACH OF THE HOLDERS THAT PERTAIN TO
THE HOLDERS AS A SELLING

 

4

--------------------------------------------------------------------------------


 


STOCKHOLDER OR TO THE PLAN OF DISTRIBUTION, BUT NOT INFORMATION WHICH THE
COMPANY BELIEVES WOULD CONSTITUTE MATERIAL AND NON-PUBLIC INFORMATION); AND
(C) WITH RESPECT TO THE REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT,
WHEN THE SAME HAS BECOME EFFECTIVE; (II) OF ANY REQUEST BY THE COMMISSION OR ANY
OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY FOR AMENDMENTS OR SUPPLEMENTS TO
THE REGISTRATION STATEMENT OR PROSPECTUS OR FOR ADDITIONAL INFORMATION; (III) OF
THE ISSUANCE BY THE COMMISSION OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF
THE REGISTRATION STATEMENT COVERING ANY OR ALL OF THE REGISTRABLE SECURITIES OR
THE INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE; (IV) OF THE RECEIPT BY THE
COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION
OR EXEMPTION FROM QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN
ANY JURISDICTION, OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH
PURPOSE; AND (V) OF THE OCCURRENCE OF ANY EVENT OR PASSAGE OF TIME THAT MAKES
THE FINANCIAL STATEMENTS INCLUDED IN THE REGISTRATION STATEMENT INELIGIBLE FOR
INCLUSION THEREIN OR ANY STATEMENT MADE IN THE REGISTRATION STATEMENT OR
PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY
REFERENCE UNTRUE IN ANY MATERIAL RESPECT OR THAT REQUIRES ANY REVISIONS TO THE
REGISTRATION STATEMENT, PROSPECTUS OR OTHER DOCUMENTS SO THAT, IN THE CASE OF
THE REGISTRATION STATEMENT OR THE PROSPECTUS, AS THE CASE MAY BE, IT WILL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(D)                                 USE ITS REASONABLE BEST EFFORTS TO AVOID THE
ISSUANCE OF, OR, IF ISSUED, OBTAIN THE WITHDRAWAL OF (I) ANY ORDER SUSPENDING
THE EFFECTIVENESS OF THE REGISTRATION STATEMENT, OR (II) ANY SUSPENSION OF THE
QUALIFICATION (OR EXEMPTION FROM QUALIFICATION) OF ANY OF THE REGISTRABLE
SECURITIES FOR SALE IN ANY JURISDICTION, AT THE EARLIEST PRACTICABLE MOMENT.


 


(E)                                  FURNISH TO EACH HOLDER, WITHOUT CHARGE, AT
LEAST ONE CONFORMED COPY OF THE REGISTRATION STATEMENT AND EACH AMENDMENT
THERETO AND ALL EXHIBITS TO THE EXTENT REQUESTED BY SUCH PERSON (INCLUDING THOSE
PREVIOUSLY FURNISHED) PROMPTLY AFTER THE FILING OF SUCH DOCUMENTS WITH THE
COMMISSION.


 


(F)                                    PROMPTLY DELIVER TO EACH HOLDER, WITHOUT
CHARGE, AS MANY COPIES OF EACH PROSPECTUS OR PROSPECTUSES (INCLUDING EACH
FORM OF PROSPECTUS) AND EACH AMENDMENT OR SUPPLEMENT THERETO AS SUCH PERSONS
MAY REASONABLY REQUEST. THE COMPANY HEREBY CONSENTS TO THE USE OF SUCH
PROSPECTUS AND EACH AMENDMENT OR SUPPLEMENT THERETO BY EACH OF THE SELLING
HOLDERS IN CONNECTION WITH THE OFFERING AND SALE OF THE REGISTRABLE SECURITIES
COVERED BY SUCH PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO.


 


(G)                                 PRIOR TO ANY PUBLIC OFFERING OF REGISTRABLE
SECURITIES, REGISTER OR QUALIFY SUCH REGISTRABLE SECURITIES FOR OFFER AND SALE
UNDER THE SECURITIES OR BLUE SKY LAWS OF ALL JURISDICTIONS WITHIN THE UNITED
STATES, TO KEEP EACH SUCH REGISTRATION OR QUALIFICATION (OR EXEMPTION THEREFROM)
EFFECTIVE DURING THE EFFECTIVENESS PERIOD AND TO DO ANY AND ALL OTHER ACTS OR
THINGS NECESSARY OR ADVISABLE TO ENABLE THE DISPOSITION IN SUCH JURISDICTIONS OF
THE REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT.


 


(H)                                 COOPERATE WITH THE HOLDERS TO FACILITATE THE
TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING REGISTRABLE
SECURITIES TO BE DELIVERED TO A TRANSFEREE PURSUANT TO THE REGISTRATION
STATEMENT, WHICH CERTIFICATES SHALL BE FREE, TO THE EXTENT PERMITTED BY THE

 

5

--------------------------------------------------------------------------------


 


PURCHASE AGREEMENT, OF ALL RESTRICTIVE LEGENDS, AND TO ENABLE SUCH REGISTRABLE
SECURITIES TO BE IN SUCH DENOMINATIONS AND REGISTERED IN SUCH NAMES AS ANY SUCH
HOLDERS MAY REQUEST.


 


(I)                                     UPON THE OCCURRENCE OF ANY EVENT
CONTEMPLATED BY SECTION 3(C)(V), AS PROMPTLY AS REASONABLY POSSIBLE, PREPARE A
SUPPLEMENT OR AMENDMENT, INCLUDING A POST-EFFECTIVE AMENDMENT, TO THE AFFECTED
REGISTRATION STATEMENT OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY DOCUMENT
INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE, AND FILE ANY
OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED, THE REGISTRATION
STATEMENT NOR ANY PROSPECTUS WILL CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.


 


4.                                       REGISTRATION EXPENSES. ALL FEES AND
EXPENSES INCIDENT TO THE PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT BY THE
COMPANY SHALL BE BORNE BY THE COMPANY WHETHER OR NOT ANY REGISTRABLE SECURITIES
ARE SOLD PURSUANT TO THE REGISTRATION STATEMENT. THE FEES AND EXPENSES REFERRED
TO IN THE FOREGOING SENTENCE SHALL INCLUDE, WITHOUT LIMITATION, (I) ALL
REGISTRATION AND FILING FEES (INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES
(A) WITH RESPECT TO FILINGS REQUIRED TO BE MADE WITH ANY TRADING MARKET ON WHICH
THE COMMON STOCK IS THEN LISTED FOR TRADING, AND (B) IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS), (II) PRINTING EXPENSES
(INCLUDING, WITHOUT LIMITATION, EXPENSES OF PRINTING CERTIFICATES FOR
REGISTRABLE SECURITIES AND OF PRINTING PROSPECTUSES IF THE PRINTING OF
PROSPECTUSES IS REASONABLY REQUESTED BY THE HOLDERS OF A MAJORITY OF THE
REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION STATEMENT), (III) MESSENGER,
TELEPHONE AND DELIVERY EXPENSES, (IV) FEES AND DISBURSEMENTS OF COUNSEL FOR THE
COMPANY, (V) SECURITIES ACT LIABILITY INSURANCE, IF THE COMPANY SO DESIRES SUCH
INSURANCE, AND (VI) FEES AND EXPENSES OF ALL OTHER PERSONS RETAINED BY THE
COMPANY IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. IN ADDITION, THE COMPANY SHALL BE RESPONSIBLE FOR ALL OF ITS
INTERNAL EXPENSES INCURRED IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL
SALARIES AND EXPENSES OF ITS OFFICERS AND EMPLOYEES PERFORMING LEGAL OR
ACCOUNTING DUTIES), THE EXPENSE OF ANY ANNUAL AUDIT AND THE FEES AND EXPENSES
INCURRED IN CONNECTION WITH THE LISTING OF THE REGISTRABLE SECURITIES ON ANY
SECURITIES EXCHANGE AS REQUIRED HEREUNDER.


 


5.                                       INDEMNIFICATION.


 


(A)                                  INDEMNIFICATION BY THE COMPANY. THE COMPANY
SHALL, NOTWITHSTANDING ANY TERMINATION OF THIS AGREEMENT, INDEMNIFY AND HOLD
HARMLESS EACH HOLDER, THE OFFICERS, DIRECTORS, AGENTS, INVESTMENT ADVISORS,
PARTNERS, MEMBERS AND EMPLOYEES OF EACH OF THEM, EACH PERSON WHO CONTROLS ANY
SUCH HOLDER (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT) AND THE OFFICERS, DIRECTORS, AGENTS AND
EMPLOYEES OF EACH SUCH CONTROLLING PERSON, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES, COSTS (INCLUDING, WITHOUT LIMITATION, REASONABLE COSTS OF
PREPARATION AND REASONABLE ATTORNEYS’ FEES) AND EXPENSES (COLLECTIVELY,
“LOSSES”), AS INCURRED, ARISING OUT OF OR RELATING TO ANY UNTRUE OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT, ANY
PROSPECTUS OR ANY FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO
OR IN ANY PRELIMINARY PROSPECTUS, OR ARISING OUT OF OR RELATING TO ANY OMISSION
OR ALLEGED OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS OR
FORM OF PROSPECTUS OR SUPPLEMENT THERETO, IN

 

6

--------------------------------------------------------------------------------


 


LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT MISLEADING, EXCEPT TO
THE EXTENT, BUT ONLY TO THE EXTENT, THAT (1) SUCH UNTRUE STATEMENTS OR OMISSIONS
ARE BASED SOLELY UPON INFORMATION REGARDING SUCH HOLDER FURNISHED IN WRITING TO
THE COMPANY BY SUCH HOLDER EXPRESSLY FOR USE THEREIN, OR TO THE EXTENT THAT SUCH
INFORMATION RELATES TO SUCH HOLDER OR SUCH HOLDER’S PROPOSED METHOD OF
DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS REVIEWED AND EXPRESSLY APPROVED
IN WRITING BY SUCH HOLDER EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT, SUCH
PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO
(IT BEING UNDERSTOOD THAT THE HOLDER HAS APPROVED ANNEX A HERETO FOR THIS
PURPOSE) OR (2) IN THE CASE OF AN OCCURRENCE OF AN EVENT OF THE TYPE SPECIFIED
IN SECTION 3(C)(II)-(V), THE USE BY SUCH HOLDER OF AN OUTDATED OR DEFECTIVE
PROSPECTUS AFTER THE COMPANY HAS NOTIFIED SUCH HOLDER IN WRITING THAT THE
PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR TO THE RECEIPT BY SUCH HOLDER OF
AN ADVICE OR AN AMENDED OR SUPPLEMENTED PROSPECTUS, BUT ONLY IF AND TO THE
EXTENT THAT FOLLOWING THE RECEIPT OF THE ADVICE OR THE AMENDED OR SUPPLEMENTED
PROSPECTUS THE MISSTATEMENT OR OMISSION GIVING RISE TO SUCH LOSS WOULD HAVE BEEN
CORRECTED. THE COMPANY SHALL NOTIFY THE HOLDERS PROMPTLY OF THE INSTITUTION,
THREAT OR ASSERTION OF ANY PROCEEDING OF WHICH THE COMPANY IS AWARE IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(B)                                 INDEMNIFICATION BY HOLDERS. EACH HOLDER
SHALL, SEVERALLY AND NOT JOINTLY, INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS
DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES, EACH PERSON WHO CONTROLS THE COMPANY
(WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE
EXCHANGE ACT), AND THE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES OF SUCH
CONTROLLING PERSONS, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND
AGAINST ALL LOSSES, AS INCURRED, ARISING SOLELY OUT OF OR BASED SOLELY UPON: (X)
SUCH HOLDER’S FAILURE TO COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE
SECURITIES ACT OR (Y) ANY UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
REGISTRATION STATEMENT, ANY PROSPECTUS, OR ANY FORM OF PROSPECTUS, OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO, OR ARISING SOLELY OUT OF OR BASED SOLELY UPON
ANY OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING TO THE EXTENT, BUT ONLY TO THE EXTENT
THAT, (1) SUCH UNTRUE STATEMENTS OR OMISSIONS ARE BASED SOLELY UPON INFORMATION
REGARDING SUCH HOLDER FURNISHED IN WRITING TO THE COMPANY BY SUCH HOLDER
EXPRESSLY FOR USE THEREIN, OR TO THE EXTENT THAT SUCH INFORMATION RELATES TO
SUCH HOLDER OR SUCH HOLDER’S PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE
SECURITIES AND WAS REVIEWED AND EXPRESSLY APPROVED IN WRITING BY SUCH HOLDER
EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT (IT BEING UNDERSTOOD THAT THE
HOLDER HAS APPROVED ANNEX A HERETO FOR THIS PURPOSE), SUCH PROSPECTUS OR SUCH
FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR (2) IN THE CASE
OF AN OCCURRENCE OF AN EVENT OF THE TYPE SPECIFIED IN SECTION 3(C)(II)-(V), THE
USE BY SUCH HOLDER OF AN OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS
NOTIFIED SUCH HOLDER IN WRITING THAT THE PROSPECTUS IS OUTDATED OR  DEFECTIVE
AND PRIOR TO THE RECEIPT BY SUCH HOLDER OF AN ADVICE OR AN AMENDED OR
SUPPLEMENTED PROSPECTUS, BUT ONLY IF AND TO THE EXTENT THAT FOLLOWING THE
RECEIPT OF THE ADVICE OR THE AMENDED OR SUPPLEMENTED PROSPECTUS THE MISSTATEMENT
OR OMISSION GIVING RISE TO SUCH LOSS WOULD HAVE BEEN CORRECTED. IN NO EVENT
SHALL THE LIABILITY OF ANY SELLING HOLDER HEREUNDER BE GREATER IN AMOUNT THAN
THE DOLLAR AMOUNT OF THE PROCEEDS (WHICH PROCEEDS SHALL BE LESS UNDERWRITING
DISCOUNTS AND COMMISSIONS) RECEIVED BY SUCH HOLDER UPON THE SALE OF THE
REGISTRABLE SECURITIES GIVING RISE TO SUCH INDEMNIFICATION OBLIGATION.


 


(C)                                  CONDUCT OF INDEMNIFICATION PROCEEDINGS. IF
ANY PROCEEDING SHALL BE BROUGHT OR ASSERTED AGAINST ANY PERSON ENTITLED TO
INDEMNITY HEREUNDER (AN “INDEMNIFIED

 

7

--------------------------------------------------------------------------------


 


PARTY”), SUCH INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE PERSON FROM WHOM
INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING, AND THE INDEMNIFYING
PARTY SHALL ASSUME THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND THE PAYMENT OF ALL FEES AND
EXPENSES INCURRED IN CONNECTION WITH DEFENSE THEREOF; PROVIDED, THAT THE FAILURE
OF ANY INDEMNIFIED PARTY TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE INDEMNIFYING
PARTY OF ITS OBLIGATIONS OR LIABILITIES PURSUANT TO THIS AGREEMENT, EXCEPT (AND
ONLY) TO THE EXTENT THAT IT SHALL BE FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION (WHICH DETERMINATION IS NOT SUBJECT TO APPEAL OR FURTHER REVIEW)
THAT SUCH FAILURE SHALL HAVE PROXIMATELY AND MATERIALLY ADVERSELY PREJUDICED THE
INDEMNIFYING PARTY.


 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within 30 Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse promptly all such fees and expenses to the
extent it is finally judicially determined that such Indemnified Party is not
entitled to indemnification hereunder).

 


(D)                                 CONTRIBUTION. IF A CLAIM FOR INDEMNIFICATION
UNDER SECTION 5(A) OR 5(B) IS UNAVAILABLE TO AN INDEMNIFIED PARTY (BY REASON OF
PUBLIC POLICY OR OTHERWISE), THEN EACH INDEMNIFYING PARTY, IN LIEU OF
INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, IN SUCH PROPORTION
AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND
INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS, STATEMENTS OR OMISSIONS THAT
RESULTED IN SUCH LOSSES AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.
THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND INDEMNIFIED PARTY SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY ACTION IN

 

8

--------------------------------------------------------------------------------


 


QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR
OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT, HAS BEEN TAKEN OR MADE BY, OR
RELATES TO INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR INDEMNIFIED
PARTY, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT SUCH ACTION, STATEMENT OR OMISSION. THE AMOUNT
PAID OR PAYABLE BY A PARTY AS A RESULT OF ANY LOSSES SHALL BE DEEMED TO INCLUDE,
SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 5(C), ANY REASONABLE ATTORNEYS’
OR OTHER REASONABLE FEES OR EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH
ANY PROCEEDING TO THE EXTENT SUCH PARTY WOULD HAVE BEEN INDEMNIFIED FOR SUCH
FEES OR EXPENSES IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION WAS
AVAILABLE TO SUCH PARTY IN ACCORDANCE WITH ITS TERMS.


 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 


6.                                       MISCELLANEOUS.


 


(A)                                  REMEDIES. IN THE EVENT OF A BREACH BY THE
COMPANY OR BY A HOLDER, OF ANY OF THEIR OBLIGATIONS UNDER THIS AGREEMENT, EACH
HOLDER OR THE COMPANY, AS THE CASE MAY BE, IN ADDITION TO BEING ENTITLED TO
EXERCISE ALL RIGHTS GRANTED BY LAW AND UNDER THIS AGREEMENT, INCLUDING RECOVERY
OF DAMAGES, WILL BE ENTITLED TO SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS
AGREEMENT. THE COMPANY AND EACH HOLDER AGREE THAT MONETARY DAMAGES WOULD NOT
PROVIDE ADEQUATE COMPENSATION FOR ANY LOSSES INCURRED BY REASON OF A BREACH BY
IT OF ANY OF THE PROVISIONS OF THIS AGREEMENT AND HEREBY FURTHER AGREES THAT, IN
THE EVENT OF ANY ACTION FOR SPECIFIC PERFORMANCE IN RESPECT OF SUCH BREACH, IT
SHALL WAIVE THE DEFENSE THAT A REMEDY AT LAW WOULD BE ADEQUATE.


 


(B)                                 NO PIGGYBACK ON REGISTRATIONS. NEITHER THE
COMPANY NOR ANY OF ITS SECURITY HOLDERS (OTHER THAN THE HOLDERS IN SUCH CAPACITY
PURSUANT HERETO) MAY INCLUDE SECURITIES OF THE COMPANY IN THE REGISTRATION
STATEMENT OTHER THAN THE REGISTRABLE SECURITIES, AND THE COMPANY SHALL NOT
DURING THE EFFECTIVENESS PERIOD ENTER INTO ANY AGREEMENT PROVIDING ANY SUCH
RIGHT TO ANY OF ITS SECURITY HOLDERS.


 


(C)                                  COMPLIANCE. EACH HOLDER COVENANTS AND
AGREES THAT IT WILL COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE
SECURITIES ACT AS APPLICABLE TO IT IN CONNECTION WITH SALES OF REGISTRABLE
SECURITIES PURSUANT TO THE REGISTRATION STATEMENT.


 


(D)                                 DISCONTINUED DISPOSITION. EACH HOLDER AGREES
BY ITS ACQUISITION OF SUCH REGISTRABLE SECURITIES THAT, UPON RECEIPT OF A NOTICE
FROM THE COMPANY OF THE OCCURRENCE OF ANY

 

9

--------------------------------------------------------------------------------


 


EVENT OF THE KIND DESCRIBED IN SECTION 3(C), SUCH HOLDER WILL FORTHWITH
DISCONTINUE DISPOSITION OF SUCH REGISTRABLE SECURITIES UNDER THE REGISTRATION
STATEMENT UNTIL SUCH HOLDER’S RECEIPT OF THE COPIES OF THE SUPPLEMENTED
PROSPECTUS AND/OR AMENDED REGISTRATION STATEMENT OR UNTIL IT IS ADVISED IN
WRITING (THE “ADVICE”) BY THE COMPANY THAT THE USE OF THE APPLICABLE PROSPECTUS
MAY BE RESUMED, AND, IN EITHER CASE, HAS RECEIVED COPIES OF ANY ADDITIONAL OR
SUPPLEMENTAL FILINGS THAT ARE INCORPORATED OR DEEMED TO BE INCORPORATED BY
REFERENCE IN SUCH PROSPECTUS OR REGISTRATION STATEMENT. THE COMPANY MAY PROVIDE
APPROPRIATE STOP ORDERS TO ENFORCE THE PROVISIONS OF THIS PARAGRAPH.


 


(E)                                  PIGGY-BACK REGISTRATIONS. IF AT ANY TIME
DURING THE EFFECTIVENESS PERIOD  THERE IS NOT AN EFFECTIVE REGISTRATION
STATEMENT COVERING ALL OF THE REGISTRABLE SECURITIES AND THE COMPANY SHALL
DETERMINE TO PREPARE AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT
RELATING TO AN OFFERING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF OTHERS UNDER THE
SECURITIES ACT OF ANY OF ITS EQUITY SECURITIES, OTHER THAN ON FORM S-4 OR
FORM S-8 (EACH AS PROMULGATED UNDER THE SECURITIES ACT) OR THEIR THEN
EQUIVALENTS RELATING TO EQUITY SECURITIES TO BE ISSUED SOLELY IN CONNECTION WITH
ANY ACQUISITION OF ANY ENTITY OR BUSINESS OR EQUITY SECURITIES ISSUABLE IN
CONNECTION WITH STOCK OPTION OR OTHER EMPLOYEE BENEFIT PLANS, THEN THE COMPANY
SHALL SEND TO EACH HOLDER WRITTEN NOTICE OF SUCH DETERMINATION AND, IF WITHIN
FIFTEEN DAYS AFTER RECEIPT OF SUCH NOTICE, ANY SUCH HOLDER SHALL SO REQUEST IN
WRITING, THE COMPANY SHALL INCLUDE IN SUCH REGISTRATION STATEMENT ALL OR ANY
PART OF SUCH REGISTRABLE SECURITIES SUCH HOLDER REQUESTS TO BE REGISTERED,
SUBJECT TO CUSTOMARY UNDERWRITER CUTBACKS APPLICABLE TO ALL HOLDERS OF
REGISTRATION RIGHTS.


 


(F)                                    AMENDMENTS AND WAIVERS. THE PROVISIONS OF
THIS AGREEMENT, INCLUDING THE PROVISIONS OF THIS SECTION 6(F), MAY NOT BE
AMENDED, MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM
THE PROVISIONS HEREOF MAY NOT BE GIVEN, UNLESS THE SAME SHALL BE IN WRITING AND
SIGNED BY THE COMPANY AND THE HOLDERS OF NO LESS THAN A MAJORITY IN INTEREST OF
THE THEN OUTSTANDING REGISTRABLE SECURITIES. NOTWITHSTANDING THE FOREGOING, A
WAIVER OR CONSENT TO DEPART FROM THE PROVISIONS HEREOF WITH RESPECT TO A MATTER
THAT RELATES EXCLUSIVELY TO THE RIGHTS OF CERTAIN HOLDERS AND THAT DOES NOT
DIRECTLY OR INDIRECTLY AFFECT THE RIGHTS OF OTHER HOLDERS MAY BE GIVEN BY
HOLDERS OF AT LEAST A MAJORITY OF THE REGISTRABLE SECURITIES TO WHICH SUCH
WAIVER OR CONSENT RELATES.


 


(G)                                 NOTICES. ANY AND ALL NOTICES OR OTHER
COMMUNICATIONS OR DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF
(I) THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE (PROVIDED THE SENDER RECEIVES A MACHINE-GENERATED CONFIRMATION OF
SUCCESSFUL TRANSMISSION) AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR
TO 6:30 P.M. (NEW YORK CITY TIME) ON A TRADING DAY, (II) THE NEXT TRADING DAY
AFTER THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT
A TRADING DAY OR LATER THAN 6:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY,
(III) THE TRADING DAY FOLLOWING THE DATE OF MAILING, IF SENT BY U.S. NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE, OR (IV) UPON ACTUAL RECEIPT BY THE PARTY
TO WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN. THE ADDRESS FOR SUCH NOTICES AND
COMMUNICATIONS SHALL BE AS FOLLOWS:

 

10

--------------------------------------------------------------------------------


 

 

If to the Company:

 

BioSphere Medical, Inc.

 

 

 

1050 Hingham St.

 

 

 

Rockland, Massachusetts 02370

 

 

 

Attn: Chief Executive Officer

 

 

 

Facsimile: (781) 681-5093

 

 

 

 

 

With a copy to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

 

 

 

60 State Street

 

 

 

Boston, Massachusetts 02109

 

 

 

Attn: Susan W. Murley, Esq.

 

 

 

Facsimile: (617) 526-5000

 

 

 

 

 

If to a Investor:

 

To the address set forth under such Investor’s name on the signature
pages hereto.

 

 

 

 

 

If to any other Person who is then the registered Holder:

 

 

 

 

 

 

 

To the address of such Holder as it appears in the stock transfer books of the
Company

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 


(H)                                 SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED ASSIGNS
OF EACH OF THE PARTIES AND SHALL INURE TO THE BENEFIT OF EACH HOLDER. THE
COMPANY MAY NOT ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH HOLDER. EACH HOLDER MAY ASSIGN THEIR RESPECTIVE RIGHTS
HEREUNDER IN THE MANNER AND TO THE PERSONS AS PERMITTED UNDER THE PURCHASE
AGREEMENT.


 


(I)                                     EXECUTION AND COUNTERPARTS. THIS
AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND, ALL OF WHICH TAKEN TOGETHER
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE OR OTHER ELECTRONIC TRANSMISSION, SUCH SIGNATURE SHALL
CREATE A VALID BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF
SUCH SIGNATURE IS EXECUTED) THE SAME WITH THE SAME FORCE AND EFFECT AS IF SUCH
FACSIMILE OR OTHER ELECTRONIC SIGNATURE WERE THE ORIGINAL THEREOF.


 


(J)                                     GOVERNING LAW. ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF
LAW THEREOF. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
THE NEW YORK COURTS FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY NEW YORK COURT, OR THAT SUCH PROCEEDING HAS BEEN COMMENCED IN AN IMPROPER OR
INCONVENIENT FORUM. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF

 

11

--------------------------------------------------------------------------------


 


DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. IF
EITHER PARTY SHALL COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF THIS
AGREEMENT, THEN THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY
THE OTHER PARTY FOR ITS ATTORNEY’S FEES AND OTHER COSTS AND EXPENSES INCURRED
WITH THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.


 


(K)                                  CUMULATIVE REMEDIES. THE REMEDIES PROVIDED
HEREIN ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.


 


(L)                                     SEVERABILITY. IF ANY TERM, PROVISION,
COVENANT OR RESTRICTION OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE
TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN
FULL FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED,
AND THE PARTIES HERETO SHALL USE THEIR REASONABLE EFFORTS TO FIND AND EMPLOY AN
ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT
CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION. IT IS HEREBY
STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE
EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT
INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR
UNENFORCEABLE.


 


(M)                               HEADINGS. THE HEADINGS IN THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE
MEANING HEREOF.


 


(N)                                 INDEPENDENT NATURE OF INVESTORS’ OBLIGATIONS
AND RIGHTS. THE OBLIGATIONS OF EACH INVESTOR UNDER THIS AGREEMENT ARE SEVERAL
AND NOT JOINT WITH THE OBLIGATIONS OF EACH OTHER INVESTOR, AND NO INVESTOR SHALL
BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER
INVESTOR UNDER THIS AGREEMENT. NOTHING CONTAINED HEREIN OR IN ANY TRANSACTION
DOCUMENT, AND NO ACTION TAKEN BY ANY INVESTOR PURSUANT THERETO, SHALL BE DEEMED
TO CONSTITUTE THE INVESTORS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR
ANY OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE INVESTORS ARE IN ANY
WAY ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
EACH INVESTOR ACKNOWLEDGES THAT NO OTHER INVESTOR WILL BE ACTING AS AGENT OF
SUCH INVESTOR IN ENFORCING ITS RIGHTS UNDER THIS AGREEMENT. EACH INVESTOR SHALL
BE ENTITLED TO INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT
LIMITATION THE RIGHTS ARISING OUT OF THIS AGREEMENT, AND IT SHALL NOT BE
NECESSARY FOR ANY OTHER INVESTOR TO BE JOINED AS AN ADDITIONAL PARTY IN ANY
PROCEEDING FOR SUCH PURPOSE. THE COMPANY ACKNOWLEDGES THAT EACH OF THE INVESTORS
HAS BEEN PROVIDED WITH THE SAME REGISTRATION RIGHTS AGREEMENT FOR THE PURPOSE OF
CLOSING A TRANSACTION WITH MULTIPLE INVESTORS AND NOT BECAUSE IT WAS REQUIRED OR
REQUESTED TO DO SO BY ANY INVESTOR.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

BIOSPHERE MEDICAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Martin Joyce

 

Title:

Executive Vice President, Chief Financial Officer

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF INVESTORS TO FOLLOW]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTING ENTITY

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Tel:

 

 

 

 

 

Fax:

 

 

 

 

 

Email:

 

 

 

14

--------------------------------------------------------------------------------


 

Annex A

 

Plan of Distribution

 

The selling stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of common stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The selling stockholders may use any one or more of
the following methods when selling shares:

 

•                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits investors;

 

•                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

•                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

•                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

•                  privately negotiated transactions;

 

•                  to cover short sales made after the date that this
registration statement is declared effective by the Commission;

 

•                  broker-dealers may agree with the selling stockholders to
sell a specified number of such shares at a stipulated price per share;

 

•                  a combination of any such methods of sale; and

 

•                  any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of our common stock owned by them and, if
they default in the performance of their secured obligations, the pledgees or
secured parties may offer and sell shares of our common stock from time to time
under this prospectus, or under an amendment to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.

 

15

--------------------------------------------------------------------------------


 

Upon our being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of our
common stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing:

 

•                                          the name of each such selling
stockholder and of the participating broker-dealer(s);

 

•                                          the number of shares involved;

 

•                                          the price at which such the shares of
our common stock were sold;

 

•                                          the commissions paid or discounts or
concessions allowed to such broker-dealer(s), where applicable;

 

•                                          that such broker-dealer(s) did not
conduct any investigation to verify the information set out or incorporated by
reference in this prospectus; and

 

•                                          other facts material to the
transaction.

 

In addition, upon our being notified in writing by a selling stockholder that a
donee or pledgee intends to sell more than 500 shares of our common stock, a
supplement to this prospectus will be filed if then required in accordance with
applicable securities law.

 

The selling stockholders also may transfer the shares of our common stock in
other circumstances, in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of the
securities will be paid by the selling stockholder and/or the purchasers. Each
selling stockholder has represented and warranted to us that it acquired the
securities subject to this registration statement in the ordinary course of such
selling stockholder’s business and, at the time of its purchase of such
securities such selling stockholder had no agreements, plans or understandings,
directly or indirectly, with any person to distribute any such securities.

 

We have advised each selling stockholder that it may not use shares registered
on this registration statement to cover short sales of our common stock made
prior to the date on which this registration statement shall have been declared
effective by the Commission. If a selling stockholder uses this prospectus for
any sale of our common stock, it will be subject to the prospectus delivery
requirements of the Securities Act. The selling stockholders will be responsible
to comply with the applicable provisions of the Securities Act and Exchange Act,
and the rules and regulations promulgated under the Securities Act and Exchange
Act, including,

 

16

--------------------------------------------------------------------------------


 

without limitation, Regulation M, as applicable to such selling stockholders in
connection with resales of their respective shares under this registration
statement.

 

We are required to pay all fees and expenses incident to the registration of the
shares of common stock registered under this registration statement, but we will
not receive any proceeds from the sale of the common stock. We have agreed to
indemnify the selling stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

 

17

--------------------------------------------------------------------------------


 

Annex B

 

BIOSPHERE MEDICAL, INC.

 

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Common Stock”), of
BioSphere Medical, Inc., a Delaware corporation (the “Company”) understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a Registration Statement for the registration and
resale of the Registrable Securities, in accordance with the terms of the
Registration Rights Agreement, dated as of February 17, 2006 (the “Registration
Rights Agreement”), among the Company and the Investors named therein. A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below. All capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Registration
Rights Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.                                      Name.

 

 

(a)

Full Legal Name of Selling Securityholder

 

 

 

 

 

 

 

(b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

 

 

 

 

 

 

(c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

 

 

 

2.  Address for Notices to Selling Securityholder:

 

 

Telephone:

 

18

--------------------------------------------------------------------------------


 

Fax:

Contact Person:

 

3.  Beneficial Ownership of Registrable Securities:

 

 

 

Type and Principal Amount of Registrable Securities beneficially owned:

 

 

 

 

 

 

4.  Broker-Dealer Status:

 

(a)                                  Are you a broker-dealer?

 

Yes   o       No  o

 

Note:                   If yes, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

(b)                                 Are you an affiliate of a broker-dealer? 
(For purposes of this response, an “affiliate” of, or person “affiliated” with a
specific person, is a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified.)

 

Yes   o       No  o

 

(c)                                  If you are an affiliate of a broker-dealer,
identify the registered broker-dealer and describe the nature of the
affiliation.

 

 

(d)                                 Do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements,
plans or understandings, directly or indirectly, with any person to distribute
the Registrable Securities?

 

Yes   o       No  o

 

Note:                   If no, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

19

--------------------------------------------------------------------------------


 

5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

 

6.  Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:

 

 

Beneficial Owner:

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

20

--------------------------------------------------------------------------------


 

PLEASE FAX OR E-MAIL A COPY OF THE COMPLETED AND EXECUTED NOTICE AND
QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street
Boston, Massachusetts 02109

Attn:  Patrick J. Cammarata, Esq.

Facsimile:  (617) 526-5000

Email: patrick.cammarata@wilmerhale.com

 

21

--------------------------------------------------------------------------------

 